Mu. Justice MacLeary
delivered the following opinion of the court:
.The appellant was convicted in the District Court of San Jnan of the offense of assault made upon the person of Teles-foro Delgado, with a machete, without however, inflicting any wound, the stroke having been warded off by the assaulted party. He had a fair and impartial trial in the district court, after an examination of all the witnesses, and was found guilty by that court and sentenced to six months in jail, and condemned to pay the costs.
No bill of exceptions was taken during the progress of the trial, and this case appears in the Supreme Court without an attorney for the accused. The prosecution is represented by the fiscal of this court, who refers to articles 232, 234 and 235 of the Penal Code, and 286 and 345 and the following of the Code of Criminal Procedure.
There is no ground whatever on which to base an appeal, and after a careful review of the whole record no error can be discovered in the proceedings of the court below. This appeal was clearly taken for delay only, and some penalty should be provided by statute in order to discourage proceedings of this kind.
*301The judgment of the district court will he affirmed with costs.

Affirmed.

Chief Justice Quiñones and Justices Hernández and Fi-gueras concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.